Citation Nr: 1700754	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-02 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.   Entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD).

3.   Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from May 1962 to September 1966.  The Veteran was on inactive reserve for two additional years following his active duty service.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from March 2011, April 2012, and June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge in February 2016.  A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to an initial rating in excess of 30 percent for coronary artery disease (CAD) and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   Throughout the appeal period, the Veteran's PTSD has been manifested by symptoms such as irritability, difficulty sleeping, anxiety in public areas, panic attacks, angry outbursts, intrusive recollections, and feelings of detachment or estrangement from others.  These symptoms have resulted in occupational and social impairment with reduced reliability and productivity.

2.   At no time during the appeal period has the Veteran demonstrated occupational and social impairment with deficiencies in most areas or total social impairment due to his service-connected PTSD. 


CONCLUSIONS OF LAW

The criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   VA's Duty to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015). 

The Board notes that the claim for an initial increased disability rating for PTSD 
is a downstream issue from a rating decision dated April 2012 which initially established service connection for this disability and assigned the initial rating and its effective date.  The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thus, to the extent that there is any noncompliance with the statutorily prescribed VCAA notice requirements with respect to the claim for an initial increased disability rating for PTSD, such noncompliance is deemed to be non-prejudicial to this specific claim.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements as well as statements submitted by the Veteran's wife and daughter, VA examination reports, and service treatment records. 

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his increased rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue on appeal during the hearing and specifically discussed the Veteran's PTSD symptomatology.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).

Additionally, the Veteran was afforded VA examinations in May 2011 and January 2013 for his PTSD.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's PTSD under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.  Accordingly, the Board will proceed to a decision on the Veteran's increased rating claim for PTSD.


II.   Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case here, the entire history of the disability must be considered, and separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  

Here, by an April 2012 rating decision, the Veteran was granted service connection for PTSD with a 30 percent evaluation from March 30, 2011.  The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders, DC 9411.  

Under DC 9411, a 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition of the American Psychiatric Association (DSM-IV).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon DSM-IV.  38 C.F.R. § 4.130.  The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the evidence relevant to this claim was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims (such as the instant claim) certified to the Board before August 14, 2014, the Board will still consider the assigned GAF scores as relevant to this appeal.

PTSD

The Veteran was afforded a VA examination in May 2011.  The examiner noted that in May 2010, the Veteran had a negative PTSD screening with a score of two but endorsed feeling confined, on guard, watchful, and easily startled.  He also reported feeling numb and detached from others, activities, or surroundings.  On examination, the Veteran recalled having a history of PTSD symptoms which worsened after his bypass operation in November 2010.  He stated that he had difficulty falling asleep and maintaining sleep due to anxiety.  He reported having nightmares once every one to two weeks, night-sweats on a regular basis, difficulty with hypervigilance, and a history of exaggerated startle response which improved over the year.  The Veteran stated that he did not have any problems being in crowds but reported experiencing intrusive thoughts every few days and flashbacks approximately once every two weeks.  He noted a history of anger and irritability and occasionally feeling sad or down.  He denied significant symptoms of depression, feeling hopeless, or any history of suicide attempts.  He additionally denied any suicidal or homicidal ideation, plan, or intent at the time of examination, or any history of panic attacks.  The Veteran reported that he attended church, was a member of the VFW, and formerly was involved in the Shriner's organization but stopped because there was too much drinking involved.  On mental status examination, the Veteran's affect was euthymic, attention and memory were generally within normal limits, and he denied auditory or visual hallucinations.  The examiner opined that the Veteran's overall level of impairment due to PTSD was mild with mild impairment of social and occupational functioning.

In a May 2012 statement, the Veteran's wife reported that she and the Veteran were married for 11 years.  She reported that one night she woke up to the Veteran holding her down in his sleep.  She stated that she would stay awake some nights listening to him groan and whine.  She reported that at times, the Veteran would get emotional watching movies and other times he would speak very harshly to people unwarrantedly.  She stated that the Veteran was depressed about having ischemic heart disease and not being able to work. 

In his April 2012 notice of disagreement, the Veteran asserted that he disagreed with a 30 percent rating for his PTSD because he suffered from all of the symptoms contemplated by a 50 percent rating.

In an August 2012 VA Form 9, the Veteran stated that he felt his disability rating for PTSD should be 50 percent because he had panic attacks one to two times per week, he struggled with understanding instructions and being in large crowds (not small crowds), he did not trust or want to be around "oriental people", he had a lot of mood problems, he could never sit with his back toward doors in public, and he had old friends but struggled to make new ones. 

The Veteran was afforded another VA examination for his PTSD in January 2013.  The examiner opined that the Veteran experienced occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted that the Veteran had a good relationship with his wife, reported having two adopted children and two grandchildren.  He stated the relationships were good and suggested that he was usually able to manage his irritability.  He reported having one close friend that he talked to every couple of months and six to eight casual friends he saw every month.  He stated that he planted tomatoes, swam a couple of times per week in the summer, did household chores, watched TV, spent time on the computer, attended church two to three times per month, and went out to eat with his wife two times a week.  He reported that he used to do heavier gardening and yardwork but was no longer able to due to his heart condition.  The examiner noted that the Veteran experienced symptoms of recurrent and distressing recollections of the events in Vietnam and also had recurrent distressing dreams.  The examiner stated that the Veteran made efforts to avoid thoughts, feelings, or conversations associated with the trauma and additionally avoided activities, places, or people that aroused recollections of the trauma.  The Veteran was noted to have feelings of detachment or estrangements from others; restricted range of affect; difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  He was assigned a GAF score of 55. 

A May 2014 letter from the Columbia Veteran Center states that the Veteran was an active participant in individual and group counseling on a weekly basis.  The examiner stated that the Veteran's most prominent symptoms were a history of psycho-traumatic stress, extreme avoidance of thoughts, feelings, and activities that remind him of traumatic incidents, and diminished interest in significant activities and isolationism.  The examiner stated that the Veteran had a loss of friends, loss of closeness to almost everyone except a few key family members, sleep disturbances, and problems with concentration.  The Veteran additionally experienced loss of control and did not trust his ability to control his temper under stress.  He admitted depression and exhibited symptoms such as occasional crying spells, difficulty sleeping, erratic appetite, and suicidal ideation with no specific plan.  The examiner stated that she observed the Veteran in group settings and individually on many occasions and that he suffered from high-anxiety when around others.  The examiner reported that the Veteran had withdrawn from almost all social and private activities.  

In a May 2014 letter, the Veteran's daughter stated that the Veteran angered easily but had trouble showing a wide range of other emotions.  She noted that he did not sleep well and would wake up several times every night.  She stated that he lacks social skills and thus rarely is able to maintain friendships.  She additionally stated that it is difficult for him to be in public places because of unrealistic fears.

In an August 2015 letter, the Veteran's wife stated that he was at times short-tempered and quick to anger.  She stated that he does not talk about his feelings and becomes moody, quiet, and seems to be in a far off place.  She reported that he only gets 3 to 4 hours of sleep per night with bad dreams and nightmares.  She stated that they have few friends because he seems to push everyone away.  She reported that sometimes he becomes so frustrated that she has to walk out and let him be for a while.  She stated that she now has to do all of the yardwork as she cannot get him out of the house.

In an August 2015 letter, the Veteran's daughter reported that she is a clinical therapist and has been licensed by the state of South Carolina for over 17 years.  She stated that the Veteran's mood is often solemn and can quickly change to anger/frustration.  She noted that he struggles with controlling his anger and gets agitated very easily - she indicated that he often says inappropriate and hurtful things to other people for simple mistakes that they make.  She reported that he has very little patience, can be impulsive, avoids crowds, and often prefers to be in isolation.  She stated that he has difficulty maintaining friendships because of his inappropriate social skills and has difficulty communicating his feelings and typically avoids any emotional discussions.  

Private treatment records from August 2015 indicate that until retirement, the Veteran tried to deny all of his feelings and did not know he had PTSD.  The examiner noted that the Veteran occasionally traveled with his wife, but that they would avoid people, crowds, and major sightseeing attractions due to the Veteran's discomfort.  On mental examination, the examiner noted that the Veteran's affect was somewhat inappropriate as he acted tough and not depressed but admitted to significant feelings of depression.  He was oriented and his memory was intact.  The Veteran's wife reported that he gets easily agitated, has no patience, and has nightmares several times a week.  The Veteran reported feeling hopeless about the future and irritable.  He stated that he does not enjoy things like he used to.  The examiner stated that he believes the Veteran qualifies for at least 70% disability for his PTSD alone.  The examiner stated that the Veteran's social life and ability to make friends, and his closeness to family have been impaired by his PTSD symptoms.  

VA treatment records from December 2015 indicate that the Veteran gets angry easily, doesn't like "oriental people", tends to get very antsy, and has no patience.  The Veteran reported that he does not sleep well.  He reported being married 15 years.  His mood was good and his affect was euthymic.  He denied any suicidal or homicidal ideation and stated that he was not a danger to himself or others.  His thought processes were logical and his memory was intact.  His judgment was good and his insight was intact.  He was casually dressed and groomed and his behavior was pleasant and cooperative.  

In a February 2016 letter, the Veteran recounted his experience in Vietnam and indicated that "[i]t's like looking at death in the face, wondering who is going to be next.  Then all you can think about is kill [them].  We were trained to kill and as a Marine [he] was good at it."  The Veteran stated that he has dreams where "[he sees his] brother Marines dying and [sees himself] killing the VC's, hearing their screams and seeing the fear in their eyes."

At his February 2016 hearing before the undersigned, the Veteran's wife reported that the Veteran becomes depressed, "rants and raves" and then wants to be left alone.  The Veteran reported that he experiences panic attacks that occur every couple of weeks or so.  He additionally reported that he does not like big crowds and does not sit with his back toward the door.  He described significant sleep disturbances and that he is quick to anger.  He noted some concentration issues when following directions.  He also described difficulty maintaining friendships with his neighbors.
Upon review of the medical and lay evidence of record, the Board concludes that the Veteran's symptomatology show disability that most nearly approximates that contemplated by a 50 percent disability rating throughout the appeal period.  See 38 C.F.R. § 4.7.  The evidence shows that the Veteran experiences panic attacks at worst, one to two times per week.  In addition, the various treatment records indicate that the Veteran experiences severe sleep disturbances, depression, and irritability.  VA treatment records also document markedly diminished interest or participation in significant activities and isolationism.  The Board finds these symptoms equate to disturbances of mood as contemplated by the higher 50 percent rating.  The Board additionally notes that on VA examination the Veteran was assigned a GAF score of 55, which indicates moderate symptoms.  As the evidence shows that these symptoms have persisted throughout the entire appeal period, the Board finds that the Veteran is entitled to an initial rating of 50 percent for his service-connected PTSD.

Although the Board has found that the Veteran's symptomatology more nearly approximates the criteria for a 50 percent evaluation than it does for the 30 percent evaluation for the entire appeal period, the Board also finds that the Veteran's symptomatology does not more nearly approximate the criteria for a 70 or 100 percent evaluation than it does the criteria for a 50 percent evaluation. 

The Veteran's symptoms have not reflected that he experiences deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The evidence shows that he maintains family relationships.  Specifically, the Veteran has been married for fifteen years and describes his relationship as good.  He also maintains a relationship with his church, children, and grandchildren.  Additionally, his judgment and insight have been noted to be intact. 

Although the May 2014 VA Center note indicates that the Veteran was concerned he would not be able to control his temper, at no point during the appeal period has there been evidence of periods of violence.  In addition, the Veteran has not asserted that he experiences spatial disorientation and there is no evidence of obsessional rituals that are interfering with the Veteran's routine activities.  In short, the Veteran's symptoms, while significant, are no on par with the level of severity contemplated by the higher ratings.

The Board also notes that in the May 2014 VA Center note, the examiner indicated that the Veteran had suicidal ideation, with no specific plan.  However, the remaining clinical records and examinations do not confirm the same.  Specifically, a private treatment record from August 2015, which documents a full mental evaluation, did not indicate that the Veteran had any suicidal ideation.  In addition, the Veteran himself has not asserted that he has experienced suicidal thoughts.  Further, even accepting that the Veteran had one account of passive suicidal ideation, this would not rise to the level contemplated by the higher, 70 percent evaluation, which contemplates consistent and active suicidal ideation.  Additionally, VA treatment records from December 2015 indicate that the Veteran stated that he was not a danger to himself or others.  Therefore, based on the lack of any suicidal or homicidal ideation noted throughout the Veteran's remaining treatment records, the Board finds that he is not in persistent danger of hurting himself or others, and therefore, his symptoms are not of the frequency, severity, and duration as contemplated in a 100 percent rating. 

The Board additionally acknowledges the May 2014 examiner's opinion that "[it] is very apparent that [the Veteran] no longer possesses the necessary skill-set to get or keep employment.  Without regard to other factors, [the Veteran's] overall ability to function normally is totally and permanently impaired due to PTSD," as well as the August 2015 private examiner's opinion that the Veteran qualifies for at least 70% disability for his PTSD alone as his social life and ability to make friends, his closeness to family, all have been impaired by his PTSD symptoms.  Here, the Board accepts the statements made by the Veteran, his wife, and daughter, that the Veteran has difficulty in establishing and maintaining effective work and social relationships.  Indeed, they have consistently reported that the Veteran would rather isolate and can be very rude to others, particularly when they do not agree with him or when they make mistakes.  However, while the Board finds that the Veteran is impacted by his PTSD on a daily basis and that his PTSD impacts him socially and occupationally, the Board finds that based on the other credible, probative, and consistent evidence of record, to specifically include the Veteran's own statements, his disability picture does not more nearly approximate occupational and social impairment with deficiencies in most areas, much less total occupational and social impairment.  As noted above, the Veteran stated that he attended church, had one close friend that he talked to every couple of months and six to eight casual friends he saw every month.  The Veteran has also been married for 15 years and reported having a good relationship with his family.  The Veteran is able to travel with his wife and reported going out to eat two times a week. 

While the Veteran has asserted, and the treatment records support, that the Veteran has difficulty around big crowds, specifically, that he feels like he's closed in, the Board finds that these symptoms appear to more nearly approximate those for a 50 percent rating (e.g., panic attacks more than once a week, disturbances of motivation and mood), without rising to the level required for a 100 percent rating (e.g., near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively).  Significantly, at his February 2016 Board hearing, the Veteran asserted that he gets panic attacks "every couple of weeks or so", and therefore, they are not near-continuous.  Additionally, while the Board has conceded that the Veteran does have depression, there is nothing in the evidence of record to indicate that his depression affects his ability to function independently, appropriately, and effectively. 

The Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's PTSD symptoms do not cause occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, as contemplated for a 70 percent rating, nor do they cause total occupational and social impairment as contemplated for a 100 percent rating.  Here, the evidence of record consistently shows that the Veteran's symptoms are not manifested by obsessional rituals, intermittently illogical speech, near-continuous panic or depression affecting the ability to function independently, or neglect of personal appearance.  Indeed, the Veteran was consistently found to be oriented with his memory intact with no evidence of impairment of thought.  He was appropriately dressed and groomed and did not report near-continuous panic or depression.

Thus, the Board finds that based on the overall record, including the lay statements of the Veteran, his wife, and daughter, a 50 percent rating is the most appropriate evaluation for this Veteran, and it applies to the entire period on appeal.  As the Veteran's symptoms have remained relatively consistent since the beginning of the appeal period, staged ratings are unnecessary.


Extraschedular Consideration

Also considered by the Board is whether referral is warranted for a rating outside of the rating schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits, or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 11 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Extraschedular consideration is not warranted in this case.  The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes are contemplated by the criteria found at 38 C.F.R. §4.130.  Moreover, more severe manifestations are contemplated by the rating schedule - including persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name, none of which the Veteran has experienced.  Those criteria allow for ratings for all of his symptoms and manifestations and for symptoms and manifestations significantly more severe.  Therefore, the first prong of the Thun test is not satisfied, and referral for extraschedular consideration is not warranted.

ORDER

Entitlement to an initial evaluation of 50 percent, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was afforded a VA examination for his heart in April 2011.  The Veteran reported that in fall 2010, he began having symptoms of leg pain, irregular heartbeat and shortness of breath which then caused him to undergo a stress test.  The stress test was abnormal which led to a cardiac catheterization which showed blockages.  The Veteran subsequently underwent a coronary artery bypass graft for four vessels in November 2010.  On examination, he denied any valvular heart disease and reported no history of congestive heart failure.  He reported one episode of paroxysmal atrial fibrillation after the coronary artery bypass graft which resolved.  He reported dyspnea on exertion and denied orthopnea and edema.  He reported chest wall pain with cough and sneezing due to a recent coronary artery bypass graft but no substernal chest pain.  The examiner indicated that the Veteran had good exercise capacity and that he was able to carry a bag of groceries and take two flights of stairs without getting any symptoms.  His METs were estimated to be 11.  The examiner stated that the Veteran was retired and that his heart condition did not affect his activities of daily living other than the fact that he could no longer garden.  The examiner concluded that the Veteran had left ventricular ejection fraction of 62% based on cardiac catheterization and a measured exercise tolerance test of 10.1. 

The Veteran's last VA examination for his heart was in January 2013.  The examiner noted that continuous medication was required to control the Veteran's heart condition.  On examination, his heart rate was 78 with a regular rhythm.  His heart sounds were normal.  The examiner noted that there was evidence of cardiac hypertrophy.  An echocardiogram performed in January 2013 indicated that the Veteran's left ventricular ejection fraction was less than 55% and the Veteran's wall motion and thickness were normal.  

With respect to the METs level, in section one of the exam, the examiner noted that "Stress testing [is] not required, the METs are normal."  In section fourteen, the examiner noted that interview-based METs were 1-3, consistent with activities such as eating, dressing, taking a shower, and slow walking (2mph) for 1-2 blocks.  In section sixteen (Remarks), the examiner stated that the Veteran's left ejection fraction most closely reflects his heart condition and approximates 7 METs.  Thus, it remains wholly unclear to the Board whether the Veteran's METs are normal, 1-3, or 7.  

The Veteran asserted at his February 2016 Board hearing that his symptoms related to his heart condition have worsened.  Specifically, the Veteran asserted that he gets shortness of breath and cannot walk very far.  He stated a lot of times he has to sit down and catch his breath.  See February 2016 BVA Hearing Transcript, p.18.  The Veteran's wife reported that he used to be very active and now they cannot do a lot of things because of his heart condition.  The Veteran stated "I used to do a lot of yard work and we had gardens, and it's just destroyed my life, period, my way of life, put it that way."  Id. at 19.  Beyond shortness of breath, the Veteran reported that he also gets chest pains and dizziness at times, which occur when he tries to be active, particularly in hot weather.  The Veteran asserted that he can now only walk approximately a quarter of a mile.  These symptoms were not noted on examination in January 2013.

Given the confusing METs discussion on the last examination, and as the Veteran has stated that his condition has worsened, the Board finds that a new VA examination is necessary so as to adequately assess the current severity of that disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Finally, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his remanded increased rating claim, and thus, it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that previously, the Veteran's claim for TDIU was denied because he did not meet the schedular criteria, however, in light of the grant of a 50 percent evaluation for the Veteran's PTSD, the Veteran now meets the schedular criteria under 38 C.F.R. § 4.16(a).  On remand, the agency of original jurisdiction should therefore consider whether TDIU is warranted on a schedular basis.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for a VA examination to determine the current severity of his heart disability using the appropriate disability benefits questionnaire.  The examiner is asked to describe in detail the functional impairment the Veteran's heart disability causes, and also attempt to explain, if possible, the discrepancies in the January 2013 VA examination in which his METs were described as normal, 1-3, and 7.

2.   Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


